Citation Nr: 1018293	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen service connection for a skin disorder, to include as 
due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968, to include service in Vietnam from January to 
August 1968.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2008, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, through VA's Appeals 
Management Center (AMC) in Washington, DC.  The purposes of 
such remand were to afford the Veteran proper notice 
regarding his claim to reopen for a skin disorder, and for 
verification attempts with respect to those stressors 
allegedly leading to the onset of PTSD.  Following the AMC's 
completion of the requested actions, the case has since been 
returned to the Board for further review.  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the 
question of whether currently diagnosed PTSD is related to 
one or more in-service stressors.  

2.  By its decision of May 1969, the RO denied entitlement of 
the Veteran to service connection for a skin disorder, 
claimed as a skin rash; notice of such decision and of the 
Veteran's appellate rights was thereafter furnished to him, 
following which he initiated but did not perfect an appeal of 
the May 1969 denial within the time limits prescribed by law.  

3.  In September 2005, the Veteran filed a claim to reopen 
for service connection for a skin disorder, contending that 
his skin disorder had been aggravated by in-service exposure 
to toxic herbicides.  

4.  Since entry of the RO's decision of May 1969, the 
evidence added to the record that was not previously 
submitted to agency decision-makers is cumulative or 
redundant of previously submitted materials, and does not 
relate to an unestablished fact necessary to substantiate the 
claim; such evidence fails to raise a reasonable possibility 
of substantiating the previously denied claim for service 
connection for a skin disorder.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

2.  The RO's decision of May 1969, denying service connection 
for a skin disorder, is final; new and material evidence has 
not been received to reopen service connection for a skin 
disorder, including as due to herbicide exposure in service.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO and/or AMC to the 
Veteran dated in November 2005, January and March 2006, and 
February and October 2009.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal.  For these 
reasons, the Board finds that the duty to notify and duty to 
assist have been satisfied, and will proceed to the merits of 
the Veteran's appeal.  



 Service Connection for PTSD

The Veteran essentially contends that he has PTSD as a result 
of in-service stressors he encountered in Vietnam.  
Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability may be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

As provided by 38 C.F.R. § 3.304(f), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. § 3.304(f).

In this case, the Veteran has alleged various in-service 
stressors, all occurring in Vietnam, including those which he 
reports were combat related.  On remand, efforts were made to 
verify one or more the Veteran's claimed stressors.  Such 
efforts culminated in entry of a July 2009 memorandum by a VA 
employee to the file in which the claimed stressor involving 
the Veteran's unit, 101st Quartermaster Company, 101st 
Airborne Division, having been the target of rocket fire and 
a mortar-supported Viet Cong ground attack at Bien Hoa in 
January 1968 was noted to have been verified through contact 
with the U.S. Army and Joint Services Records Research 
Center.  

The weight of the evidence demonstrates that the Veteran 
currently suffers from a diagnosed disability of PTSD.  Its 
presence is shown through a VA PTSD examination in February 
2006 and examination and treatment notes compiled for some 
time by an attending VA psychiatrist.  

The Board also finds that the weight of the evidence is at 
least in relative equipoise on the question of whether 
currently diagnosed PTSD is related to one or more in-service 
stressors.  For example, the February 2006 VA examination 
report noted the history of the Veteran's exposure to 
stressful events while in Vietnam during the TET Offensive in 
1968, as well as reports of incoming attacks on the base 
where he was stationed in Vietnam.  While the VA examiner did 
not write an explicit nexus opinion relating the diagnosed 
PTSD to service, the report showed no other significant 
stressful events other than the reported in-service stressful 
events upon which a diagnosis of PTSD could be based.  In 
addition, the Veteran reported essentially continuous 
psychiatric symptoms since 1970.  

On the basis of the foregoing, the Board finds that the 
evidence is at least in relative equipoise on the question of 
whether currently diagnosed PTSD is related to one or more 
in-service stressors.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that PTSD was incurred in 
active service.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Claim to Reopen for Service Connection for a Skin Disorder

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 3.104 (2009).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim that has been finally disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
received) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case, which is based on the claim to reopen filed in 
September 2005, the definition of new and material evidence 
is as follows:  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a skin disorder, claimed as a skin 
rash, was denied by the RO through its rating decision of May 
1969, wherein it was noted that excoriations of the Veteran's 
back were shown on a medical examination at service entrance, 
and that a VA examination disclosed the Veteran's report of a 
skin disorder while in high school and then-current 
examination findings leading to a diagnosis of atopic eczema, 
clinically mild and moderate symptomatically.  Following 
notice to the Veteran of the May 1969 denial and of his 
appellate rights, an appeal was initiated, but not then 
perfected within applicable time limits subsequent to the 
RO's issuance of a statement of the case.  Under such 
scenario, the May 1969 action was rendered final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the finality of the most recent denial in May 1969, the 
question at this juncture is whether new and material 
evidence has been received to reopen the previously denied 
claim for service connection for a skin disorder.  This 
entails a review of the evidence received at the time of 
entry of the most recent final decision and thereafter.  

Of record at the time of entry of the RO's decision in May 
1969 were, in pertinent part, service treatment records 
involving the Veteran's period of service, as well as the 
report of a VA medical examination in November 1968.  Service 
treatment records disclosed back excoriations on a medical 
examination at service entrance, in addition to tinea pedis 
in June 1967 and a penile lesion in November 1967.  A 
separation medical examination was negative for any pertinent 
abnormality.  VA examination in November 1969 yielded a 
diagnosis of atopic eczema, mild from a clinical standpoint.  

Received by VA since entry of the May 1969 decision were, in 
pertinent part, the Veteran's claim to reopen of September 
2005 and accompanying written statements of the Veteran to 
the effect that his preexisting skin disorder had been 
aggravated by service as a result of his herbicide exposure.  
Also, various examination and treatment records compiled by 
VA and non-VA sources after May 1969, including a June 1998 
examination report indicating the presence of erythema in the 
upper chest area, and the February 2006 report of an outreach 
evaluation denoting numerous nevi and seborrheic keratoses of 
the skin, were received by VA.  

The additional evidence received subsequent to the RO's 
decision in May 1969 was not previously submitted to agency 
decision-makers, but it does not relate to an unestablished 
fact that is necessary to substantiate the claim.  The 
additional evidence does not tend to demonstrate an in-
service aggravation of preexisting skin disorder, or the 
existence of chronic residuals of any in-service skin problem 
or linkage between any in-service event, including presumed 
herbicide exposure, and current skin disability.  That 
evidence is merely cumulative or redundant of the evidence of 
record at the time of the last prior final denial.  The 
additional evidence does not raise a reasonable possibility 
of substantiating the claim for service connection for a skin 
disorder.  

The evidence received by VA since May 1969 fails to show the 
service incurrence or aggravation of a skin disorder.  While 
such evidence identifies manifestations of current skin 
disability and includes the Veteran's own conclusions 
purporting to link his skin disorder to service, evidence 
denoting the in-service aggravation of a preexisting skin 
disorder is missing, as is evidence that establishes the 
service origin of any existing skin disorder or a nexus 
between existing skin disability and any in-service event.  
While the Veteran is competent to identify the occurrence of 
skin disturbances prior to, during, and after service and the 
related problems he encounters, he is without the medical 
expertise to render competent his opinions as to medical 
diagnosis and/or etiology.  



For these reasons, the Board finds that new and material 
evidence has not been received to reopen service connection 
for a skin disorder, including as due to herbicide exposure 
in service.  The appeal to reopen service connection for a 
skin disorder must be denied.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-
19 (1999) (en banc).


ORDER

Service connection for PTSD is granted.  

New and material evidence not having been received, the 
appeal to reopen service connection for a skin disorder is 
denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


